Citation Nr: 1741713	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-35 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD), asthma, and chronic bronchitis; to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Board denied service connection for a respiratory disability.  The Veteran appealed the Board decision to the Court of Appeals for Veterans Claims (Court).  In a March 2017 memorandum decision, the Court vacated the July 2015 Board decision and remanded the matter for reasons discussed in the Remand portion below.

The Board notes a pending July 2017 Motion to Advance on the Docket (AOD) submitted by the Veteran's representative.  The representative states the Veteran's active prostate cancer as the basis for requesting an AOD.  The Board notes that the Veteran's prostate cancer was diagnosed in 2014, and there is no evidence it has metastasized or advanced to a state to be considered terminal.  See September 2016 VA examination.  The motion to advance this case on the docket is denied, as it does not identify an illness that is currently terminal or of sufficient severity to warrant advancement on the docket.  38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In October 2011, the Veteran underwent a VA respiratory examination.  The doctor opined that the Veteran's COPD was a result of smoking and not caused by Agent Orange or any event in service.  The examiner based her negative opinion on her finding of a lack of objective evidence of a chronic respiratory condition during service.  The Board relied on this examination report in denying the Veteran's claim.

In its March 2017 decision, the Court concluded that the Board erred in failing to return the October 2011 VA examination for clarification.  See 38 C.F.R. § 4.2 (2016).  Although the examiner found that there was no objective evidence of a chronic respiratory condition in service, the examiner failed to address a February 1968 in-service upper respiratory infection diagnosis with apparent associated chest pain.  The examiner also failed to address the reports of the appellant on separation that he suffered from chest pain and whether this report, together with his in-service URI diagnosis, evidenced a chronic respiratory condition during active duty.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion for clarification of the October 2011 VA opinion.  The AMO may request the addendum from the same examiner who performed the October 2011 examination, as the examiner still appears to be an employee with VA.  The examiner should review the file.  

* The examiner is informed that the Veteran is claiming that he has a current respiratory disability that had its onset in service and/or is due to herbicide exposure.

* Of record are diagnoses of COPD, asthma, and chronic bronchitis.

* The Veteran served on active duty from May 1965 to January 1969.  He served in Vietnam and is presumed to have been exposed to herbicides.

* A May 1965 Report of Medical History shows that the Veteran denied a history of pain or pressure in his chest.  See VBMS entry with document type "STR - Medical," received 11/05/2008, on p. 5.

* A February 1968 service treatment record shows an upper respiratory infection diagnosis with apparent associated chest pain.  See VBMS entry with document type "STR - Medical," received 11/05/2008, on p. 17.

* In the Veteran's separation examination, performed in November 1968, clinical evaluation of the lungs and chest was normal.  See VBMS entry with document type "STR - Medical," received 11/05/2008, on p. 14, item #28.

* In the corresponding Report of Medical History that the Veteran completed in November 1968, he checked yes to a history of pain or pressure in chest and checked no to a history of asthma, shortness of breath, and chronic cough.  See VBMS entry with document type "STR - Medical," received 11/05/2008, on p. 12.

* A January 1998 private medical record shows that the Veteran had a smoking history of 1 pack every two and one-half days. See VBMS entry with document type "Medical Treatment Record - Non-Government Facility," received 01/09/2009, p. 91.

* A January 1999 private medical record shows that the Veteran was seen complaining of cold symptoms.  Following examination, the examiner entered a diagnosis of bronchial/pneumonia. See VBMS entry with document type "Medical Treatment Record - Non-Government Facility," received 01/09/2009, p. 90.

* A February 1999 private medical record shows that the Veteran was seen for a follow-up appointment.  At that time, the examiner diagnosed bronchitis, COPD, and hypertension.  See VBMS entry with document type "Medical Treatment Record - Non-Government Facility," received 01/09/2009, p. 89.

* An April 2006 private medical record shows that the Veteran was diagnosed with asthma.  See VBMS entry with document type "Medical Treatment Record - Non-Government Facility," received 01/09/2009, p. 45.

* The Veteran's more current medical records show diagnoses of COPD, asthma, and bronchitis. 

* In an October 2011 VA examination report, the examiner, in finding that the Veteran's current respiratory disability did not have its onset in service, made a finding that there was no objective evidence of a chronic respiratory condition in service, without acknowledging the above-reported in-service facts of an upper respiratory infection in 1968 and complaint of a history of pain or pressure in the chest in 1969.  See VBMS entry with document type "VA Examination," received 10/25/2011.

* While the Board has laid out some relevant facts, it asks that the examiner review the record to provide an informed opinion.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's claimed respiratory disability began in or is otherwise related to service, to include as due to herbicide agent exposure.  The examiner should provide a complete rationale for the opinions offered.

2.  After step 1, review the resulting opinion to ensure adequacy.  If the resulting opinion is inadequate, take corrective action.

3.  After steps 1 and 2, readjudicate the Veteran's claim on appeal. If the benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and allow a reasonable opportunity to response before returning the matter to the Board for further adjudication, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

